Citation Nr: 0510275	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for ulcerative colitis.

3.  Entitlement to service connection for residuals of a 
right eye injury.

4.  Entitlement to service connection for tinea pedis, 
claimed as skin disorder of the feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from October 
1966 to January 1978.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2002, a statement 
of the case was issued in May 2003, and a substantive appeal 
was received in July 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran testified before a Board hearing via 
videoconference in January 2005.  The veteran initially also 
appealed service connection for post-traumatic stress 
disorder but withdrew this issue at the Board hearing.  
Consequently, this issue is no longer before the Board.

By rating decision in June 2004, the RO denied entitlement to 
a compensable rating for service-connected erectile 
dysfunction.  The veteran filed a notice of disagreement, and 
a statement of the case was issued in October 2004.  However, 
it does not appear that a substantive appeal has been 
received, and this issue is therefore not in appellate status 
at this time.  See 38 U.S.C.A. § 7105(a) (West 2002). 

The issue of service connection for tidea pedis, claimed as 
skin disorder of the feet, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
hypertension otherwise related to such service.  

2.  Hypertension is not proximately due to or caused by, nor 
has it been aggravated by, the veteran's service-connected 
diabetes mellitus, 

2.  Ulcerative colitis was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is ulcerative colitis otherwise related to such service. 

3.  Residuals of right eye injury were not manifested during 
the veteran's active duty service or for many years 
thereafter, nor are residuals of a right eye injury otherwise 
related to such service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor is hypertension 
proximately due to or caused by, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004). 

2.  Ulcerative colitis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

3.  Residuals of right eye injury were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
2001 and May 2002 RO letters, the April 2002 rating decision, 
and the May 2003 statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the January 2001 and May 2002 letters, the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the January 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in January 2001, prior to the RO's decision to 
deny the claim in April 2002 as anticipated by the recent 
court holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and VA medical records.  The Board 
notes that a VA examination in connection with the veteran's 
claims has not been provided.  However, in view of the 
several negative service medical records and the lack of 
competent evidence of the claimed disabilities for many years 
after service, the Board concludes that the record as it 
stands includes sufficient competent evidence to decide the 
claim and that no VA examination with etiology opinion is 
necessary.  38 C.F.R. § 3.159(c)(4).  The RO sent letters to 
four different doctors to obtain medical records to assist 
the veteran with his claim.  All private medical records 
received were made part of the file.  The veteran continued 
to submit statements and medical documents after the initial 
deny by the RO, indicating his knowledge of his rights under 
the VCAA.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under these circumstances of this particular 
case, no further action is necessary to assist the appellant 
with the claims.

Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension and peptic ulcers, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Hypertension

Service medical records are negative for diagnosis or 
treatment of hypertension.  At the veteran's examination 
prior to discharge in January 1978, his blood pressure was 
116/80.  The examiner found the veteran's heart, vascular 
system, and lungs and chest were normal at the January 1978 
exam.  No diagnosis of hypertension and no defects were noted 
at the time of the January 1978 exam.  In fact, at that time 
the veteran expressly denied having had high or low blood 
pressure.  At an October 1985 examination, when the veteran 
was in the Army Reserves, his blood pressure was 140/94.  The 
examiner found the veteran's heart, vascular system, and 
lungs and chest were normal at the October 1985 exam.  It was 
also noted that the veteran was not on any medication at that 
time.  Again, no diagnosis of hypertension and no defects 
were noted at the time of the October 1985 exam.  

The first medical evidence of a diagnosis of hypertension is 
in April 1997.  Treatment records from Doctor Murray M. Vann, 
M.D. in April 1997 reflected that he referred the veteran to 
another doctor for treatment.  Treatment records from Doctor 
Sergio Rovner, M.D. show treatment for hypertension from 
March 2003 to May 2004.  As part of his treatment to control 
hypertension Dr. Rovner prescribed that the veteran take 
Vasotec.  VA clinic in El Paso treatment records from 
February 2003 to April 2004 reflect diagnosis of 
hypertension.  The medical evidence demonstrates fairly 
regular treatment in the last several years for hypertension.  
There are no medical records contained in the file that 
suggest a connection to service for the veteran's current 
hypertension.

At the Board hearing the veteran testified that he was on 
Lotrel and Benicar for his hypertension.  He testified that 
he had been treated for hypertension with medication since 
1995.  The veteran stated that he was diagnosed with 
hypertension when he joined the Reserves in 1979.  The 
veteran also suggested that his service-connected diabetes 
might have caused or aggravated his hypertension.  The 
earliest evidence of possible diabetes was in January 1999, 
almost two years after his diagnosis of hypertension.
              
The veteran claims that he was diagnosed with hypertension in 
1979, however, there is no medical evidence of hypertension 
treatment or diagnosis for several years after service  The 
veteran's Reserve medical examination in October 1985, 
reflected slightly elevated blood pressure, however, no 
diagnosis of hypertension was made.  It is also significant 
to note that he was not on any medication at that time, 
although it would be reasonable to assume that he would be 
taking medication for high blood pressure if, as he has 
claimed, he began receiving treatment for hypertension in 
about 1979.  The Board notes that the veteran my believe 
early elevated blood pressure readings were indications of 
his hypertension, however, the veteran is not trained in 
medicine.  Medical diagnoses and opinions as to medical 
etiology require diagnostic skills and must be made by 
trained medical personnel.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).    

The first medical evidence of a diagnosis of hypertension is 
in April 1997, almost twenty years after service.  There is 
no evidence of any kind of link between the veteran's current 
hypertension and service.  Since the veteran's hypertension 
was not manifested for many years after service and there is 
no evidence of a link to service, service connection is not 
warranted.  

Additionally, the veteran's service connected diabetes 
mellitus was not diagnosed until after his hypertension.  
Consequently, the diabetes could not have caused the 
hypertension.  There is also no evidence the veteran's 
hypertension has been aggravated by the veteran's diabetes.  
A March 1999 private medical report shows a blood pressure 
reading of 128/82 and it was noted that the veteran's 
hypertension was well-controlled.  At the time of a VA 
examination in July 2001 in connection with diabetes, it was 
noted that blood pressure was 135/85, and the veteran denied 
any cardiac symptoms.  These items of medical evidence argue 
against the veteran's suggestion that his service-connected 
diabetes, diagnosed in about 1999, aggravated his 
hypertension which had previously been diagnosed in about 
1997.   

Ulcerative colitis

Service medical records are negative for any ulcerative 
colitis diagnosis or treatment.  The service medical records 
are negative for any colon or gastrointestinal disorder.  The 
January 1978 medical examination prior to discharge reflected 
that the veteran's G-U system, abdomen and viscera, and anus 
and rectum were normal.  At that time, the veteran expressly 
denied having had stomach or intestinal problems.  Likewise 
the October 1985 medical examination during the Reserves 
reflected that the veteran's G-U system, abdomen and viscera, 
and anus and rectum were normal.  

Post-service medical treatment records revealed that the 
veteran underwent a colonoscopy in February 1995 by Doctor 
Cesar O. Salazar, M.D.  The test revealed chronic ulcerative 
colitis up to the transverse colon.  Dr. Salazar treated the 
veteran again for rectal bleed and abdominal cramping in 
February 1998 and found flare up of diverticulitis versus 
ulceration due to non-steroidal anti-inflammatory agents.  A 
June 2000 treatment record noted that the veteran had a 15-
year history of colitis.  VA clinic in El Paso treatment 
records also reflect a history and diagnosis of ulcerative 
colitis.  A September 2001 treatment record reflected that 
the veteran's ulcerative colitis is well controlled.  An 
ulcerative colitis diagnosis is also contained on the March 
2003 to May 2004 Premier Medical Group treatment records.  
There is no medical opinion or other medical evidence linking 
the veteran's ulcerative colitis to service.         

The veteran testified at the January 2005 Board hearing that 
he had symptoms of ulcerative colitis in service.  
Specifically, the veteran claims that he had rectal bleeding, 
bloody stools, heartburn, and abdominal cramps on active 
duty.  The service medical records, however, are negative for 
treatment for these problems.  The veteran also testified 
that he saw a doctor in California in 1988 that stated that 
he had this condition for 15 years.  The veteran testified 
that he could not obtain any records from this doctor.  

Service medical records were silent for any colon problems, 
gastrointestinal track problems, or diagnosed ulcerative 
colitis.  The earliest diagnosis of ulcerative colitis was in 
February 1995, more than twenty-five years after service.  
The Board notes that one of the medical records the beginning 
of ulcerative colitis as 15 years prior to June 2000.  
However, this evidence appears to be based on history 
supplied by the veteran and not on any objective findings.  
In any event, 1985 would still be several years after 
service.  Since the service medical records reflect no 
ulcerative colitis and the diagnosis of the disorder occurred 
several years after service, service connection for 
ulcerative colitis is not warranted.    

Right eye injury

Service medical records reveal treatment for pain in left eye 
in June 1977.  The treatment record indicated that the 
veteran reported that something had fell into his eye while 
driving.  Examination found no foreign body or corneal 
abrasion and the diagnosis was conjunctivitis.  The progress 
note for the next day indicated that the veteran's eye was 
responding to treatment.  Service medical records are 
negative for any other eye injury.  The January 1978 
examination prior to discharge indicated that the veteran's 
eyes were normal with no defects noted.   

At the January 2005 Board hearing the veteran claimed that he 
injured his right eye by a blast of jet fuel in service and 
was treated by a medic.  He stated that he believed this 
caused his blurry vision.  There is no record of an injury to 
his right eye contained in his service medical records.

The veteran was treated by Doctor Kevin Clark in March 1995 
because of blurred vision.  The veteran's visual acuity was 
20/80 in the right eye and 20/80 in the left eye corrected to 
20/40 in both eyes.  The veteran was fitted with new glasses.  
The veteran's cornea and conjunctiva were clear.  In April 
1995 he was treated again with improved vision and again his 
cornea and conjunctiva were clear.  The veteran was also 
treated by Doctor David Doka in April 1999 and a background 
diabetic retinopathy in both eyes was noted.  Upon 
examination the veteran had healthy eyes.

The evidence of an injury in-service appears to be one of an 
acute injury.  The veteran was treated and the next day the 
eye was responding.  No eye problems were noted on the 
January 1978 examination prior to discharge.  The first 
treatment of record after service for the eyes is in March 
1995.  The treatment received after service demonstrated 
healthy eyes with no scratches or damage to the eye but some 
need for corrective vision.  There is no evidence that the 
veteran's poor vision is in any way related to an injury in-
service.  The medical evidence in-service is of 
conjunctivitis and the assessment after service is of poor 
vision or diabetic retinopathy.  There is no medical evidence 
that the veteran suffered the injury described at the Board 
hearing.  Even assuming there was such an injury, since there 
is no evidence of damage to the eye at the January 1978 exam 
or after it would appear that it was also an acute injury.  
Since the veteran's in-service injury was acute and there is 
no evidence of a link between his poor vision and service, 
service connection for residuals of a right eye injury is not 
warranted.         

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  

ORDER

Entitlement to service connection for hypertension, for 
ulcerative colitis, and for residuals to a right eye injury 
is not warranted.  To this extent the appeal is denied.  


REMAND

An April 1971 service medical record documents treatment for 
a rash on his feet and back.  The veteran has testified that 
he began having a rash on his feet during his Vietnam service 
associated with having wet boots and socks on for long 
periods of time.  The veteran also testified that he has 
continued to have recurrent rashes of the feet since that 
time.  Tinea pedis was diagnosed in August 2000.  In view of 
the nature of skin disorders, the supporting documentation of 
a foot rash during service, the veteran's testimony, and the 
evidence of current skin rash disability of the feet, the 
Board believes that a VA examination with etiology opinion is 
necessary.  38 C.F.R. § 3.159(c)(4) (2004). 

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The veteran should be scheduled for 
an appropriate VA dermatology 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished if 
medically feasible.  All examination and 
special test findings should be clearly 
reported.  After examining the veteran 
and reviewing the claims file, to 
specifically include service medical 
records, the examiner should clearly list 
all current skin disabilities of the 
feet.  The examiner should then offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current skin 
disability of the feet is related to the 
veteran's active duty service, to include 
the rash noted in April 1971.  A detailed 
rationale should be furnished. 
  
2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


